                 Case 4:18-cv-00483-RM Document 15-5 Filed 10/23/18 Page 1 of 1




                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF ARIZONA

LINNEA M. GASHI-DOBERDOLL,

                 Plaintiff(s),


DT AUTOMOTIVE CENTER, INC. dba DESERT TOYOTA OF
TUCSON, et al.,
                                                                                    Case Number: 4:18-cv-00483-RM
                 Defendant(s).
                                                                                     DECLARATION OF SERVICE
Person to be served(Name and Address);                                                      (CORPORATE)
TUCSON FEDERAL CREDIT UNION
1160N WINSTELBLVD,
TUCSON, A2 85716

Papers Served: SUMMONS IN A CIVIL ACTION; COMPLAINT;
NOTICES                                                                       Name of Person Served and relationship/title:

Service Data: [X] Served Successfully [ j Not Served

Date/Time;                                  2:24 PM



[] Delivered a copy to him/her personally

[] Left a copy with a competent household member over 14 years of age residing therein (see name and relationship above)
[X] Left a copy with a person authorized to accept service, e.g. managing agent, registered agent, etc.(corporate or entity: see
name and official title above)

Description of Person Accepting Service (or person contacted for non-service):

SEX: Female AGE: 55 HEIGHT: 5ft 7in - 5ft Bin WEIGHT: 141 - 160 lbs SKIN: White HAIR: OTHER:




I certify by my signature below that this Declaration of
Service was executed electronically by the Certified
Process Server whose information appears below the                  was at the time of service a competent adult, over the age of 21
                                                                    and not a party to this action. I am a Certified Process Server, in
signature, that the ProcBss Server has reviewed the
information entered elellronically, and that the                    good standing, in the State of Arizona. I declare under penalty
Process Server's certifirfctiojpr^ in good standing.                of perjury-that ^e foregoing is true and correct,

Rich Kingdon #MC7238(Maritpa County)                                Signature of PiBcete Server
Supervising Process Server I




                                                                                                24 W Camelback Rd, Ste A99,
                                                                                                Phoenix AZ 85013
                                                                                                t: (602) 687-6400
                                                                                                f:(602)687-6305
                                                                                                e: info@spsaz.net
   * 1 19.59 *
                                                                SHADOW P30CES55ESVICE
